Citation Nr: 0214166	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  94-32 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).  

Procedural history

The veteran had active service from April 1966 to April 1970.  
Service in Vietnam is indicated by the evidence of record, as 
was the award of the Combat Infantryman Badge. 

The RO received the veteran's claim for service connection 
for a low back disorder in December 1993.  In a May 1994 
rating decision, the RO denied the claim.  The veteran 
disagreed with the May 1994 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
August 1994.  

The Board notes that although the veteran requested a BVA 
hearing in his June 1994 notice of disagreement, he 
specifically withdrew his request in a September 1994 letter, 
signed by him.  At that time, the veteran requested an RO 
hearing instead, which was held in October 1994.  A 
transcript is of record.


FINDING OF FACT

The veteran has a low back disorder that is related to an 
injury which was incurred during his active military service.



CONCLUSION OF LAW

A low back disorder was incurred as a result of active 
military service.  38 U.S.C.A. §§ 1110, 1154(b) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303, 3.304(d) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a low back disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters  and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  [A letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA.]

In May 2001, the RO sent the veteran a letter which set forth 
in detail the requirements of the VCAA, including the 
responsibilities of the VA and the veteran with respect to 
obtaining evidence.  The veteran was specifically informed of 
the steps already taken by the RO, and of the evidence still 
needed to substantiate the claim.  He was also informed that 
the RO would make reasonable efforts to assist him in 
obtaining evidence necessary to support his claim, in 
obtaining relevant records, including private records 
identified by the veteran, and in obtaining service medical 
records and other relevant service records, VA treatment 
records and any other records held by any Federal department 
or agency.  The veteran was also informed of evidence needed 
from him, such as names, addresses and approximate dates of 
treatment for healthcare providers who might have pertinent 
records.  He was also told specifically what the evidence 
must show to substantiate his claim.

In February 1994, the RO sent the veteran a letter notifying 
him of the type of evidence necessary to substantiate his 
claim.  The RO requested that the veteran submit evidence 
showing treatment since discharge.  The letter also notified 
the veteran that the RO had requested his service medical 
records and that a VA examination would be scheduled.

In addition, the veteran was notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claim, by the May 1994 
rating decision, by the July 1994 SOC, and by the December 
1994, October 2000 and March 2002 supplemental statements of 
the case (SSOCs).  The March 2002 SSOC contained a paragraph 
specifically addressing the duty to assist, and how the RO 
would provide help to the veteran to obtain evidence.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO obtained outpatient treatment records 
from the Indianapolis VAMC.  At his October 1994 hearing, the 
veteran stated that he had also been treated at the Danville 
VAMC.  The RO then requested and obtained those records.  In 
response to the RO's May 2001 letter, the veteran identified 
further records from M.B. and further from the Danville, 
Illinois VAMC.  In August 2001, the RO requested those 
records and records from the Danville VAMC.  The Danville 
outpatient treatment records were obtained.  A December 2001 
letter notified the veteran that the RO had requested medical 
records from M.B., and that no response had been received.  
The veteran was instructed to send the records if he had 
them.  In January 2002, a report was obtained from M.B.  

The Board ordered additional development in this case, and in 
September 2002 the veteran was afforded a VA examination for 
the purpose of evaluating his low back disorder and obtaining 
an opinion as to the relationship, if any, to his active 
military service.  The report of that examination will be 
discussed elsewhere in this decision.

In response to the RO's March 2002 letter notifying the 
veteran that his case would soon be forwarded to the Board, 
the veteran sent a letter in March 2002 stating that he 
waived further due process or appellate review at the RO and 
that he had provided or the RO had obtained all evidence in 
connection with the appeal.  There is no indication that 
there exists any evidence which has a bearing on this case 
which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  As noted above, the veteran was informed of his 
right to a BVA hearing; but he indicated in a September 1994 
statement that he did not want a BVA hearing, but wanted a RO 
hearing instead.  The veteran was afforded a personal hearing 
before the RO Hearing Officer in October 1994, the transcript 
of which is of record.  The veteran has submitted numerous 
statements, which are of record, and his representative has 
submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. 1110 (West Supp. 2001).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d) (2001); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 
3.303(a) (2001); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation. Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(d) (2001).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") rendered a decision that 
further clarified the law and VA regulations pertaining to 
the use of lay statements in cases involving combat veterans.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court in Caluza 
emphasized that 38 U.S.C.A. § 1154(b) "relaxes the 
evidentiary requirements for adjudication of certain combat- 
related VA-disability-compensation claims" by allowing lay or 
other evidence to prove incurrence of a condition by combat.  
Caluza, at 507.

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  See 
Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2001).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that a low back disorder was incurred as a result 
of active service.

Element (1) is not in dispute, and has been satisfied by 
diagnoses rendered by the September 2002 VA examiner of 
lumbar spine stenosis of L1-2, L2-3, L3-4 and L4-5 with left 
neuro-foraminal narrowing, and a herniated nucleus pulposus 
at L4-5 with peripheral neuropathies secondary to spinal 
injury.  These findings are consistent with the diagnoses of 
the veteran's private physician, Dr. M.B., who diagnosed a 
herniated disc and spinal stenosis in May 2001, as well as a 
February 1993 MRI report.  There are also x-ray findings of 
minimal facet degeneration at L4-5.

To satisfy Hickson element (2), there must be evidence of in-
service incurrence of injury to the veteran's lumbar spine.  
The veteran maintains that he was injured while jumping into 
a rice paddy with a heavy backpack on.  In his October 1994 
hearing, he stated that he also experienced exacerbations on 
other occasions during service when wearing packs, and in a 
May 1995 statement, the veteran indicated that he was hit by 
a mortar fragment in the back, and this might also have 
caused or contributed to the injury.  

Service medical records do not show evidence of a chronic low 
back disability diagnosed in service.  However, these records 
do show complaint of low back pain in May 1968, with a 
history of back injury.  A notation states that the veteran 
fell and injured his back more than one year prior to 
treatment and developed his immediate low back pain after 
lifting.  This is consistent with the veteran's statement in 
his October 1994 hearing that he injured his back around 
1967.  The examiner's impression was a sprain.  In December 
1969, when the veteran again complained of pain in his back, 
the diagnosis was a low back strain.  However, an x-ray in 
June 1968 was normal and the separation examination in 
January 1970 was normal.  These findings are consistent with 
the veteran's statement in his October 1994 hearing that his 
back was not hurting him when he left the service.  

Although there is no record of a chronic low back disability 
in service, there is some rather vague evidence of a back 
injury.  However, the Board notes that the veteran's DD-214 
shows that he served in the infantry in the Republic of 
Vietnam and was awarded the Combat Infantryman Badge.  As 
discussed above, under the provisions of 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304 (d), satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence.

The Board finds that the injuries claimed by the veteran, 
jumping into a rice paddy with a heavy pack on and being hit 
by a mortar fragment are certainly consistent with the 
circumstances, conditions and hardships of combat service in 
Vietnam.  For this reason and because there is no clear and 
convincing evidence of record indicating that the veteran's 
injury did not occur, the Board finds that the veteran's 
proffered account of a low back injury during service must be 
accepted as fact in this case.  Thus, Hickson element (2) is 
satisfied.  However, as noted above, the presumption of 38 
U.S.C.A. § 1154(b) only relates to the question of service 
incurrence; it does not serve to answer the question of 
whether there is a relationship between the in-service event 
and the current disability.  See Kessel, supra.

Satisfaction of element (3) involves evidence of a medical 
nexus between the in-service injury and the current 
disability.  In September 2002, pursuant to development 
undertaken by the Board, the veteran was afforded a VA 
examination.  The examiner was asked to state an opinion as 
to the relationship between the veteran's low back disorder 
and his military service.  The examiner stated that the 
veteran's current disability was more likely than not related 
to active military service, due to injury in Vietnam from 
mortar fire.  [The record includes current photographs 
showing two small scars on the veteran's lower back, where he 
claimed to be hit by mortar fragments; there is no other 
explanation for these scars.


The Board finds the opinion of the September 2002 VA examiner 
sufficient to establish a nexus between the veteran's in-
service injury and his current disability, and to satisfy 
element (3).  The Board has carefully reviewed the September 
2002 medical examination report and the examiner's opinion.  
It is clear from the length and detail contained in the 
report that the examiner reviewed the veteran's records and 
performed a thorough examination of the veteran prior to 
formulating his opinion.  The examiner's opinion appears to 
be consistent with other evidence of record, including the 
complaint of back pain documented during service.  The Board 
notes that there is no other opinion to refute this finding.  

In summary, for the reasons expressed above, as all required 
elements for service connection have been satisfied, the 
Board finds that the evidence is in favor of the veteran's 
claim for service connection for a low back disorder.  
Accordingly, the claim is granted.



ORDER

Service connection for a low back disorder is granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

